AO 98 (Rev. 01/0SDABerahcd Bord MBGRSS2V0MOcument 35 Filed on 07/03/19 in TXSD Page 1 of 1
United States District Court

UNITED STATES DISTRICT COURT “°° Fitep: "8

 

SOUTHERN DISTRICT OF TEXAS JUL 03 2019
United States of America ) , a
v. ) David J. Bradley, Clerk”
) Case No. 4:18-CR-00238-001
NOE PEREZ )
Defendant )

DEFENDANT’S APPEARANCE BOND

To obtain the defendant’s release, we jointly and severally agree to forfeit the following cash or other property to
the United States of America if this defendant fails to appear as required for any court proceeding or for the service of any
sentence imposed as may be noticed or ordered by any court, or fails to comply with any conditions of release set by the

court considering this matter (describe the cash or other property and any claim, lien, mortgage, or other encumbrance on it):
$25,000.00 UNSECURED , and there has been deposited in the Registry of the Court the sum of $.NA_ in cash.

Ownership. We declare under penalty of perjury that we are the sole owners of this property and that it is not subject to any claim, lien,
mortgage, or other encumbrance except as disclosed above. We promise not to sell, mortgage, or otherwise encumber the property, or do anything
to reduce its value while this agreement is in effect. We deposit with the court the following ownership documents, including any encumbrance
documents (list all documents and submit as attachments):

Surety Information. We understand that the court and the United States of America will rely on the surety information in approving this
agreement.

Conditions of Release. We state that we have either read all court-ordered conditions of release imposed on the defendant or had them
explained to us.

Exoneration of sureties. This agreement is satisfied and ends if the defendant is exonerated on all charges or, if convicted, the defendant
reports to serve any sentence imposed.

Forfeiture. If the defendant fails to obey all conditions of release, court notices, and orders to appear, the court will immediately order the
property forfeited and on motion of the United States of America may order a judgment of forfeiture against the signing parties and their
representatives, jointly and severally, including interest and costs.

   
  
 

I swear under penalty of perjury that the above information jé srue and agree to the conditions of this agreement.

Lf hy

 

 

 

 

Date: 7/39 f-
VDefendant's sigature/N OE PEREZ
Co-Suretor’s signature Co-Suretor’s signature
Sworn and signed before me. DAVID J. BRADLEY, CLERK OF COURT
Ou Poy C—
Date: 7/3/19 Janie Grrk_| , Deputy/Clerk

App, Ak 7

 

Z Hacker, U.S. Magistrate Judge
